Citation Nr: 1312249	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  07-03 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include pes planus and hallux valgus. 

2.  Entitlement to service connection for impingement syndrome with arthritis of the left shoulder.

3.  Entitlement to service connection for impingement syndrome with arthritis, status post decompression, of the right shoulder. 



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1990 to December 1990 and from December 2003 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Jackson, Mississippi Regional Office (RO). 

The Board notes that although the Veteran initially filed a claim for service connection for pes planus, the Board has restyled the issue to include any potentially relevant foot claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims for (1) service connection for a bilateral foot disability to include pes planus and hallux valgus; (2) service connection for impingement syndrome with arthritis of the left shoulder; and (3)service connection for impingement syndrome with arthritis, status post decompression, of the right shoulder. 

The Veteran reported during his July 2007 RO hearing that he did not have pes planus (flat feet) until he went overseas during service and walked in military boots.  He stated that he walked on big rocks and had problems with his feet.  According to the Veteran, he was told that he had flat feet and that he was prescribed medication and given inserts.  

The Veteran further reported that he started receiving treatment for his left shoulder in 2005.  He expressed that his shoulder bothered him but it did not really start bothering him until after he fell on his shoulder in 2005.  He first started to experience pain in his shoulder while in Iraq from holding weapons in the same place for a long time he related.  

Regarding his right shoulder, the Veteran agreed that his right shoulder disability preexisted service.  He then expressed that the right shoulder was never diagnosed because it was repaired and fixed.  He denied having problems with his shoulder prior to service but once he went through training, he stated that it was aggravated.

In August 2012, the Board remanded this matter to afford the Veteran VA  examinations for his feet and shoulder disabilities.  These VA examinations were conducted in October 2012 and the case was returned to the Board for adjudication.  Upon review of the October 2012 VA evaluations, the VA examiner referenced what appears to be an outstanding treatment record.  Specifically, the October 2012 VA examiner stated the following:

"from 9/2004 to 9/2006: multiple notes, about 50, only a single note mentions shoulders and feet: 05/2005 primary care evaluation.  Complaints of difficulty sleeping.  also here for feet, "concern about a fall injury burning on chest area" according to screening.  according to doctor he complained of bilateral shoulder pain, sleep problems and bilateral foot pain.  stated he fell and now has shoulder pain.  right an left shoulder examinations were entirely normal.  foot examination was entirely normal with the sole exception of a general statement of pes planus of both feet.  NO RADIOGRAPHS WERE TAKEN.  he was diagnosed as having congenital pes planus and given arch supports, and as having joint pain localized to the shoulders.  radiographs were ordered and the history given was bilateral shoulder pain after falling down stairs one month ago."

Upon a thorough review of the claims file (2 volumes), service medical records          (2 envelopes), and the Virtual VA electronic claims file, the Board notes that the May 2005 service treatment record, as referenced in both the October 2012 VA examination and the February 2013 supplemental statement of the case, is not of record.  The May 2005 treatment note appears to discuss pertinent information as to the claims currently on appeal (pes plantus and bilateral shoulder pain and/or in-service injury).  Accordingly, a remand is required to obtain the May 2005 service treatment record because VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.               § 3.159(c) (2012).  This includes making as many requests as are necessary to obtain relevant military records.  See 38 C.F.R. § 3.159(c)(2).

Moreover, the Veteran served on active duty from October 1990 to December 1990 and from December 2003 to July 2005.  The Board notes that the Veteran's service entrance examinations in October 1990 and December 2003 are also not associated with the claims file.  

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

1.  Attempt to obtain all outstanding, relevant service treatment records, including those referenced by the October 2012 VA examiner (May 2005 service treatment record as referenced above and service entrance medical evaluations dated October 1990 and December 2003).  

Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  

All efforts to obtain service treatment records and search alternate sources should be documented in the claims folder.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue of (1) service connection for a bilateral foot disability to include pes planus and hallux valgus; (2) service connection for impingement syndrome with arthritis of the left shoulder; and (3) service connection for impingement syndrome with arthritis, status post decompression, of the right shoulder. 
If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford him the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


